



Exhibit 10.37
COOPER-STANDARD AUTOMOTIVE INC.
LONG-TERM INCENTIVE PLAN


(Amended and Restated Effective as of May 18, 2017)


ARTICLE 1.
PURPOSE AND DURATION


Section 1.1. Purpose. This Cooper-Standard Automotive Inc. Long-Term Incentive
Plan is intended to motivate key employees of the Company and its Affiliates who
have the prime responsibility for the operations of the Company and its
Affiliates to achieve performance objectives, measured on a long-term basis,
that are aligned with the Company’s strategic goals and which are intended to
result in increased value to the shareholders of the Company. Awards granted
under Section 11 of the Cooper-Standard Holdings Inc. 2017 Omnibus Incentive
Plan (the “Omnibus Incentive Plan”), and awards granted under Section 8 of the
Omnibus Incentive Plan that are subject to performance criteria, will be subject
to the terms of this Plan in addition to the terms of the Omnibus Incentive
Plan, although in the event of any discrepancy between the terms of this Plan
and the terms of the Omnibus Incentive Plan, the terms of the Omnibus Incentive
Plan shall control. Capitalized terms not otherwise defined herein shall have
the same meanings as in the Omnibus Incentive Plan.


Section 1.2. Duration The Plan is effective for performance periods beginning as
of January 1, 2011, and will remain in effect until terminated pursuant to
Article 9. This Plan is amended and restated effective January 1, 2014 and the
amendments included herein apply to performance periods beginning on and after
January 1, 2014. This Plan is amended and restated effective May 18, 2017 and
the amendments included herein apply to performance periods beginning on and
after May 18, 2017.


ARTICLE 2.
DEFINITIONS AND CONSTRUCTION


Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:


(a)“Administrator” means, with respect to Executive Officers, the Committee, and
with respect to all other Executives, the Chief Executive Officer of the
Company.


(b)“Affiliate” means, with respect to an entity, any entity directly or
indirectly controlling, controlled by, or under common control with, such first
entity.







--------------------------------------------------------------------------------





(c)“Base Salary” of a Participant means the annual rate of base pay in effect
for such Participant as of the last day of the Performance Period, or such other
date as the Administrator specifies.


(d)
“Board” means the Board of Directors of the Company.



(e)“Company” means Cooper-Standard Automotive Inc., and any successor thereto as
provided in Article 12.


(f)
“Committee” means the Compensation Committee of the Board.



(g)
“Covered Employee” has the meaning given in Code Section 162(m).



(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a particular provision of the Exchange Act shall be deemed to
include any successor provision thereto.


(i)“Executive” means an employee of the Company duly appointed by the Board as
an authorized signatory of the Company for all purposes.


(j)“Executive Officer” means an employee of the Company who is an “officer”
within the meaning of Rule 16a-1(f) promulgated under the Exchange Act or, if at
any time the Company does not have a class of securities registered pursuant to
Section 12 of the Exchange Act, an employee of the Company who would be deemed
an “officer” within the meaning of Rule 16a-1(f) if the Company had a class of
securities so registered, as determined by the Board in its discretion.


(k)“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate, as determined by the Administrator,
including but not limited to: (1) violation of any employment, noncompete,
confidentiality or other agreement in effect with the Company or any Affiliate,
(2) taking any steps or doing anything which would damage or negatively reflect
on the reputation of the Company or an Affiliate, or (3) failure to comply with
applicable laws relating to trade secrets, confidential information or unfair
competition.


(l)“Participant” means an Executive Officer or Executive who has been granted a
Performance Award by the Administrator.


(m)“Performance Award” means an opportunity granted to a Participant to receive
a cash payment based in whole or part on the extent to which one or more
Performance Goals for one or more Performance Measures are achieved for the
Performance Period, subject to the conditions described in the Plan and that the
Administrator otherwise imposes.







--------------------------------------------------------------------------------





(n)“Performance Measures” means the category or categories of performance that
must be achieved as determined by the Administrator at the time of grant of a
Performance Award. Performance Measures may be measured (1) for the Company on a
consolidated basis, (2) for any one or more Affiliates or divisions of the
Company and/or (3) for any other business unit or units of the Company or an
Affiliate as defined by the Administrator at the time of selection. In addition,
the Administrator may prescribe subjective Performance Measures or Performance
Measures based on the Participant’s most recent employment evaluation as a
condition to receiving all or any portion of an award payment.


(o)“Performance Goal” means the level(s) of performance for a Performance
Measure that must be attained in order for a payment to be made under a
Performance Award, and/or for the amount of payment to be determined based on
the Performance Scale. Withrespect to Performance Awards granted pursuant to
Section 8 or Section 11 of the Omnibus Incentive Plan, the Performance Goals
must comply with the terms of the Omnibus Incentive Plan.


(p)“Performance Period” means a period of one or more fiscal years of the
Company or an Affiliate, as selected by the Administrator.


(q)“Performance Scale” means, with respect to a Performance Measure, a scale
from which the level of achievement may be calculated for any given level of
actual performance for such Performance Measure. The Performance Scale may be a
linear function, a step function, a combination of the two, or any other manner
of measurement as determined by the Administrator.


(r)“Omnibus Incentive Plan” means the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan, as from time amended and in effect.


(s)“Plan” means the arrangement described herein, as from time amended and in
effect.


(t)“Retirement” means termination of employment with the Company and its
Affiliates (without Cause) on or after (1) attainment of age 65 or (2)
attainment of age 60 with five (5) Years of Service.


(u)“Years of Service” means the employee’s total years of employment with the
Company and any Affiliate, including years of employment with an entity that is
acquired by the Company prior to such acquisition.


Section 2.2. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein includes the feminine, the plural includes the
singular, and the singular the plural.







--------------------------------------------------------------------------------





ARTICLE 3. ELIGIBILIY


Section 3.1. Eligibility. All Executives shall be eligible to participate in the
Plan upon being appointed an Executive and shall remain eligible hereunder for
so long as such individual remains in an Executive position.


Section 3.2. New Hires; Transfers In, Out and Between Eligible Positions.


(a)Notwithstanding Section 3.1, for a key employee who is appointed or promoted
into a position that is eligible for a Performance Award, the Administrator may
(1) select such key employee as a Participant at any time during the course of a
Performance Period, (2) take action as a result of which there is an additional
Performance Award made to a key employee who, as to a Performance Period that is
in progress, is already a Participant and as to whom a Performance Award is
already in effect where the additional Performance Award relates to the same
Performance Period, or (3) change the Performance Goals, Performance Measures,
Performance Scale or potential award amount under a Performance Award that is
already in effect; provided that the discretion described in clause (3) shall
not be exercisable with respect to any Participant who is a Covered Employee
unless the exercise of such discretion results in a reduction in the amount that
would have otherwise been payable to such individual. In such event, the
Administrator may, but is not required to, prorate the amount that would
otherwise be payable under such Performance Award if the Participant had been
employed during the entire Performance Period to reflect the period of actual
employment during the Performance Period.


(b)If a Participant is demoted during a Performance Period, the Administrator
may decrease the potential award amount of any Performance Award, or revise the
Performance Goals, Performance Measures or Performance Scale, as determined by
the Administrator to reflect the demotion.


(c)If a Participant is transferred from employment by the Company to the
employment of an Affiliate, or vice versa, the Administrator may revise the
Participant’s Performance Award to reflect the transfer, including but not
limited to, changing the potential award amount, Performance Measures,
Performance Goals and Performance Scale; provided that the discretion described
in this subsection (c) shall not be exercisable with respect to any Participant
who is a Covered Employee unless the exercise of such discretion results in a
reduction in the amount that would have otherwise payable to such individual.


Section 3.3. Termination of Employment.


(a)Except as otherwise provided under the terms of an employment or severance
agreement between a Participant and the Company, or under the Company’s Change
of Control and Severance Pay Plan or the Company’s Executive Severance Pay Plan,
no





--------------------------------------------------------------------------------





Participant shall earn an incentive award for a Performance Period unless the
Participant is employed by the Company or an Affiliate (or is on an approved
leave of absence) on the last day of such Performance Period, unless employment
was terminated during the period as a result of Retirement, Disability or death
at a time when the Participant could not have been terminated for Cause, or
unless payment is approved by the Administrator after considering the cause of
termination.


(b)If a Participant’s employment is terminated as a result of death, Disability
or Retirement, at a time when the Participant could not have been terminated for
Cause, then unless the Administrator decides to provide a greater amount, the
Participant (or the Participant’s estate in the event of his death) shall be
entitled to receive an amount equal to the product of (x) the amount calculated
under Section 5.1 by (y) a fraction, the numerator of which is the number of the
Participant’s days of employment during the Performance Period for such award
and the denominator of which is the number of days in the Performance Period for
such award. Payment shall be made within 2½ months following the end of the year
in which such the Participant’s termination of employment occurs.


ARTICLE 4.
CONTINGENT PERFORMANCE AWARDS


At the time of grant of a Performance Award, the Administrator shall determine
for each award the Performance Measure(s), the Performance Goal(s) for each
Performance Measure, the Performance Scale (which may vary for different
Performance Measures), and the amount payable to the Participant if and to the
extent the Performance Goals are met (as measured from the Performance Scale).
The amount payable to a Participant may be designated as a flat dollar amount or
as a percentage of the Participant’s Base Salary, or may be determined by any
other means as the Administrator may specify, including but not limited to
Restricted Stock Units, at the time the Performance Award is granted. The amount
payable to any Participant to whom a Performance Award is granted under Section
8 or Section 11 of the Omnibus Incentive Plan shall be subject to the share or
dollar limit, respectively, imposed under such plan.


ARTICLE 5.
PAYMENT


Section 5.1. Evaluating Performance and Computing Awards.


(a)As soon as practicable following the close of a Performance Period, the
Administrator shall determine whether and to what extent the Performance Goals
and other material terms of the Performance Award issued for such period were
satisfied, and shall determine whether any discretionary adjustments under
Subsection (b) shall be made. Based on such certification, the Administrator (or
its delegee) shall determine the award amount payable to a Participant under the
Performance Award for that Performance Period.





--------------------------------------------------------------------------------







(b)The Administrator may adjust each Participant’s potential award amount under
any Performance Award, based upon overall individual performance and attainment
of goals up to a maximum of plus fifty percent (+50%) or down to a maximum of
minus one hundred percent (-100%); provided that with respect to any Participant
who is a Covered Employee, the Administrator shall only be allowed to approve a
downward adjustment.


Section 5.2. Timing and Form of Payment. When the payment due to the Participant
has been determined, payment shall be made in a cash lump sum or in Shares in
the calendar year immediately following the close of the Performance Period,
typically as soon as practicable after the Administrator has certified the
extent to which the Performance Goals have been achieved.


Section 5.3. Inimical Conduct. Notwithstanding the foregoing, after the end of
the Performance Period for which the payment has accrued, but before payment is
made, if the Participant engages in Inimical Conduct, or if the Company
determines after a Participant’s termination of employment that the Participant
could have been terminated for Cause, then the Performance Award shall be
automatically cancelled and no payment or deferral shall be made. The
Administrator may suspend payment (without liability for interest thereon)
pending the Administrator’s determination of whether the Participant was or
should have been terminated for Cause or whether the Participant has engaged in
Inimical Conduct.


ARTICLE 6.
ADJUSTMENTS


In the event of any change in the outstanding shares of Company Common Stock by
reason of any stock dividend or split, recapitalization, reclassification,
merger, consolidation or exchange of shares or other similar corporate change,
then if the Administrator shall determine that such change necessarily or
equitably requires an adjustment in the Performance Goals established under a
Performance Award, such adjustments shall be made by the Administrator and shall
be conclusive and binding for all purposes of this Plan. No adjustment shall be
made in connection with the issuance by the Company of any warrants, rights, or
options to acquire additional shares of Common Stock or of securities
convertible into Common Stock; and no such adjustment shall be permitted with
respect to any Participant who is a Covered Employee to the extent such
adjustment would cause the Participant’s Performance Award to cease to be
qualified performance-based compensation within the meaning of Code Section
162(m). In the case of a Performance Award that is denominated in Shares, any
adjustments shall be made in accordance with Section 12 of the Omnibus Incentive
Plan.


ARTICLE 7.
RIGHTS OF PARTICIPANTS







--------------------------------------------------------------------------------





Section 7.1. No Funding. No Participant shall have any interest in any fund or
in any specific asset or assets of the Company or any Affiliate by reason of any
Performance Award under the Plan. It is intended that the Company has merely a
contractual obligation to make payments when due hereunder and it is not
intended that the Company or any Affiliate hold any funds in reserve or trust to
secure payments hereunder.


Section 7.2. No Transfer. No Participant may assign, pledge, or encumber his or
her interest under the Plan, or any part thereof.


Section 7.3. No Implied Rights; Employment. Nothing contained in this Plan shall
be construed to:


(a)Give any employee or Participant any right to receive any award other than in
the sole discretion of the Administrator;


(b)Limit in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time; or


(c)Be evidence of any agreement or understanding, express or implied, that a
Participant will be retained in any particular position or at any particular
rate of remuneration.


ARTICLE 8.
ADMINISTRATION


Section 8.1. General. The Plan shall be administered by the Administrator.


Section 8.2. Authority. In addition to the authority specifically provided
herein, the Administrator shall have full power and discretionary authority to:
(a) administer the Plan, including but not limited to the power and authority to
construe and interpret the Plan; (b) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan or any Performance Award; (c)
establish, amend or waive rules and regulations, and appoint such agents, as it
deems appropriate for the Plan’s administration; and (d) make any other
determinations, including factual determinations, and take any other action as
it determines is necessary or desirable for the Plan’s administration.
Section 8.3. Decision Binding. The Administrator’s determinations and decisions
made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or an award, and such determinations and
decisions shall not be reviewable.


ARTICLE 9.
AMENDMENT AND TERMINATION





--------------------------------------------------------------------------------







Section 9.1. Amendment. The Committee may modify or amend, in whole or in part,
any or all of the provisions of the Plan or any Performance Award, and may
suspend the Plan at any time; provided, however, that no such modification,
amendment, or suspension may, without the consent of the Participant or his
legal representative in the case of his death, adversely affect the amount of
any payment due under the Plan with respect to any Performance Award in effect
prior to the date of such modification, amendment or suspension.


Section 9.2. Termination. The Committee may terminate the Plan at any time;
provided, however, that no such termination may, without the consent of the
Participant or his legal representative in the case of his death, adversely
affect the amount of any payment due under the Plan with respect to any
Performance Award in effect prior to the date of such termination.


ARTICLE 10.
TAX WITHHOLDING


The Company shall have the right to deduct from all cash payments made hereunder
(or from any other payments due a Participant) any foreign, federal, state, or
local taxes required by law to be withheld with respect to such cash payments.
With respect to any Performance Award payable in Shares, the Committee shall
require payment of any amount it may determine to be necessary to withhold for
federal, state, local or other taxes as a result of the issuance of such Shares,
and the Company shall have no obligation to deliver Shares unless and until such
amount is so paid. Unless the Committee specifies in an agreement evidencing the
Performance Award or otherwise, the Participant may elect to pay a portion or
all of the minimum statutory required withholding taxes by (a) delivering Shares
or (b) having Shares withheld by the Company from any Shares that would have
otherwise been issued to the Participant, in each case having a Fair Market
Value equal to such withholding tax amount.


ARTICLE 11.
OFFSET


The Company shall have the right to offset from any amount payable hereunder any
amount that the Participant owes to the Company or any Affiliate without the
consent of the Participant (or his estate, in the event of the Participant’s
death).


ARTICLE 12. SUCCESSORS


All obligations of the Company under the Plan with respect to Performance Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation





--------------------------------------------------------------------------------





or otherwise, of all or substantially all of the business and/or assets of the
Company. The Plan shall be binding upon and inure to the benefit of the
Participants and their heirs, executors, administrators and legal
representatives.


ARTICLE 13.
DISPUTE RESOLUTION
Unless prohibited by law, any legal action or proceeding with respect to this
Plan or any Performance Award, or for recognition and enforcement of any
judgment in respect to this Plan or any Performance Award, may only be heard in
a “bench” trial, and any party to such action or proceeding shall agree to waive
its right to a jury trial. Any legal action or proceeding with respect to this
Plan or any Performance Award must be brought within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint.



